Citation Nr: 1619503	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral spine degenerative changes (low back disability).

2.  Entitlement to a rating in excess of 10 percent for left wrist carpal tunnel syndrome (CTS). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to January 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2013, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., has not functionally limited the forward flexion of the Veteran's thoracolumbar spine to 30 degrees or less; ankylosis of the spine has not been shown; and incapacitating episodes having a total duration of at least four weeks during a 12 month period have not been shown.

2.  The Veteran's left wrist CTS has been characterized by mild incomplete paralysis of the median nerve; moderate incomplete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 10 percent for left wrist CTS have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 5215, 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided multiple VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor her representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Low Back Disability

On March 24, 2009, the Veteran filed a claim seeking entitlement to a rating in excess of 20 percent for a low back disability, which was denied by a July 2009 rating decision.  She appealed the decision, asserting that a higher rating is warranted.  

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS in her lower back.  At June 2009 and March 2014 VA examinations, the examiners specifically found that the Veteran did not have IVDS.  Furthermore, the record does not show that the Veteran has been prescribed any bed rest to treat her low back during the course of his appeal, and there is no contention to the contrary.  

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or if the combined range
of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V. 

In June 2009, the Veteran was afforded a VA examination for her low back disability.  She reported stiffness, numbness, loss of bladder control, spasms, and pain.  She also reported tingling and numbness down her left lower extremity.  On examination, there was no evidence of radiating pain on movement and she had no muscle spasms.  In addition, she had no tenderness.  The examiner noted that she did not have ankylosis.  She demonstrated forward flexion to 90 degrees with pain, extension to 30 degrees with pain, right and left lateral flexion to 30 degrees with pain, and left and right rotation to 30 degrees with pain.  The examiner noted that joint function of the spine was additionally limited by pain after repetitive use, but otherwise repetitive use did not result in any limitations due to fatigue, weakness, lack of endurance, or incoordination.  She had normal motor function, sensory function, and reflexes of the lower extremities.  The examiner noted that peripheral nerve involvement was not evidenced during the examination.  The examiner reported that the Veteran's low back disability resulted in back pain on walking.

In March 2014, the Veteran was afforded another VA examination for her low back disability.  She reported constant pain.  She felt that her pain "may" rarely radiate down her legs.  She reported having flare-ups approximately four to five times per month.  On examination, she demonstrated forward flexion to 80 degrees with pain, extension to 30 degrees with pain, right and left lateral flexion to 30 degrees with pain on the left, and left and right rotation to 30 degrees with pain.  Repetitive use testing resulted in no further range of motion limitations.  However, she did have less movement than normal and pain on movement.  She did not have localized tenderness, muscle spasms, or guarding.  She retained normal 5/5 strength with no muscle atrophy in her lower extremities.  She had hypoactive reflexes in her knees and ankles.  She retained normal sensory function in her lower extremities.  The examiner indicated that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  The examiner indicated that she did not have ankylosis.  The examiner specifically found that the Veteran did not have bowel or bladder problems related to her low back disability.  The examiner indicated that the Veteran's low back disability did not impact her ability to work.

Thus, the medical record does not demonstrate findings consistent with a higher 40 percent evaluation.  The Veteran's forward flexion has greatly exceeded 30 degrees.  In addition, ankylosis has not been shown.  As such, a rating in excess of 20 percent is not warranted.

While the Veteran reported experiencing pain on range of motion testing, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran's pain on range of motion testing began at 80 degrees of flexion, well beyond the 30 degrees required for a rating in excess of 20 percent. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran's range of motion was not limited by pain.  While the Veteran reported pain, repetitive testing did not show she had any additional limitations due to fatigue, weakness, lack of endurance, or incoordination as to approximately forward flexion to 30 degrees or less.

The Board has also considered whether a separate neurologic rating is warranted, including, but not limited to, bowel or bladder impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  However, here it has not been shown that the Veteran's service connected low back disability has caused a separate neurologic disability.  At the VA examination in 2009, the physical examination revealed no evidence of radiating pain on movement, and motor, sensory and reflex testing was all normal.  The examiner noted that peripheral nerve involvement was not evident during examination.  Private treatment records show that in May 2009, an EMG showed no current findings of lumbar radiculopathy.  Finally at the 2014 VA examination, the examiner found no signs or symptoms of radiculopathy, and indicated that there were no neurologic abnormalities of the Veteran's back.  While the Veteran has on occasion reported sporadic radiating pain, the objective evidence such as clinical and physical testing has not detected any neurologic impairment.  As such, a separate rating is not warranted for any neurologic abnormality caused by the Veteran's back disability.

Accordingly, a schedular rating in excess of 20 percent for the Veteran's low back disability is denied.

Left Wrist CTS

The Veteran was granted service connection for her left wrist CTS by a March 2006 rating decision.  In May 2008, she filed a claim seeking a compensable rating, and in April 2014, she was granted an increased rating of 10 percent effective the date her application for increased benefits was received.  The Veteran contends that she is entitled to a higher rating.

The Veteran is shown to be right-handed, so the criteria for the minor extremity apply.  CTS is a complex of symptoms resulting from compression of the median nerve in the carpal tunnel, with pain and burning or tingling paresthesias in the fingers and hand, sometimes extending to the elbow.  Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  CTS is rated under the criteria of 38 C F R § 4 124a , Diagnostic Code 8515, paralysis of the median nerve, which distinguishes between the major and minor extremities.

Her left wrist CTS was rated under Diagnostic Code 5215-8515.  Under Diagnostic Code 5215, a maximum rating of 10 percent assigned for limitation of motion of the major dominant or minor nondominant extremity, for dorsiflexion limited to 10 degrees or palmar flexion limited in line with forearm.

Under Diagnostic Code 8515 as pertains to the minor extremity, a rating of 10 percent is assigned for mild incomplete paralysis of the median nerve.  A rating of 20 percent is assigned for moderate incomplete paralysis.  A rating of 40 percent is assigned for severe incomplete paralysis.  A rating of 60 percent is assigned for complete paralysis of the median nerve the hand is inclined to the ulnar side, the index and middle fingers are more extended than normally, there is considerable atrophy of the muscles of the thenar eminence, the thumb is in the plane of the hand ape hand, pronation is incomplete and defective, there is absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index, and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm, flexion of wrist weakened, pain with trophic disturbances.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
In August 2008, the Veteran was afforded a VA examination for her left wrist CTS.  She reported tingling and numbness.  On examination, she had dorsiflexion to 55 degrees, palmar flexion to 80 degrees with pain, radial deviation to 15 degrees, and ulnar deviation to 46 degrees.  She had slightly reduced left hand strength.  The examiner noted she was unable to life more than 5 pounds, experienced pain when cooking, and wore shoes without laces because she was unable to tie them properly.

In June 2009, the Veteran was afforded another VA examination.  She reported tingling, numbness, weakness, and pain.  On examination, she had normal dorsiflexion to 70 degrees, normal palmar flexion to 80 degrees, normal radial deviation to 20 degrees, and normal ulnar deviation to 45 degrees, all with pain.  After repetitive use testing, her left wrist had additional functional limitations from pain, although her left wrist was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  She had difficulty trying shoelaces, but could fasten buttons, pick up a piece of paper, and tear a piece of paper without difficulty.  Her motor function, sensory function, and reflexes were normal.  She had a positive Tinel's sign.  The examiner indicated that the Veteran's left wrist CTS resulted in difficulty typing.

The Veteran's treatment records show she was prescribed a left wrist brace in October 2009.  In January 2010, she complained of left wrist pain with intermittent tingling of the fingers.

In March 2014, the Veteran was afforded a VA examination.  She reported tingling, parasthesias, and pain.  The examiner indicated that she had mild intermittent pain, parasthesias, and numbness of the left upper extremity.  She had normal 5/5 strength in her left upper extremity but for 4/5 strength left pinch strength.  She had no muscle atrophy.  She had normal reflexes and sensation in the left upper extremity.  She had a positive Tinel's sign.  The examiner indicated that she had mild incomplete paralysis of the left median nerve.  The examiner indicated that the Veteran regularly used a wrist brace while at work.  The examiner indicated that the Veteran's left wrist CTS affected her ability to work as her work involved nearly constant computer keyboard use, which increases her pain and requires her to take 15 minute breaks during the day to relieve the pain.

Thus, the medical record does not demonstrate findings consistent with a higher 20 percent evaluation under Diagnostic Code 8515 as the Veteran does not have moderate incomplete paralysis of the median nerve.  The Board notes that the Veteran was shown to have normal reflexes and sensation in her left upper extremity, and as noted when involvement is wholly sensory, a mild rating is generally awarded.  Here, the Board has not found a basis for a finding of moderate carpal tunnel syndrome.  Furthermore, under Diagnostic Code 5215, the Veteran is already in receipt of the maximum rating.  As such, a schedular rating in excess of 10 percent is not warranted.

The Board has considered all other potentially applicable Diagnostic Codes, but has found that no other Diagnostic Codes would result in more favorable findings.

Accordingly, a schedular rating in excess of 10 percent for the Veteran's left wrist CTS is denied.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Regarding the Veteran's disabilities, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's disabilities are unique or unusual in any way.  There is no question that the Veteran experiences symptoms from her low back disability and left wrist CTS, which include pain, tingling, paresthesia, and numbness, but such symptoms, while not specifically enumerated is considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

While the Veteran may experience some symptoms that are not specifically enumerated in the rating schedule, the Board is charged with considering how functionally impaired the Veteran's disabilities renders her within the confines of the schedular rating that is assigned.  Additionally, because the schedular rating criteria applicable to rating the Veteran's carpal tunnel syndrome requires the Board to consider whether her carpal tunnel syndrome is mild, moderate, etc, the Board is necessarily charged with evaluating all of her symptomatology in conjunction with the schedular rating that is assigned.  As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged she is unemployable on account of either her left wrist or her low back disabilities.  Thus, Rice is inapplicable. 


ORDER

A rating in excess of 20 percent for a low back disability is denied.

A rating in excess of 10 percent for left wrist CTS is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


